COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                    §
  THE COUNTY OF EL PASO, TEXAS,                                     No. 08-17-00058-CV
                                                    §
                                  Appellant,                           Appeal from the
                                                    §
  v.                                                                 243rd District Court
                                                    §
  JOEL NAVAR,                                                     of El Paso County, Texas
                                  Appellee.         §
                                                                    (TC#2017DCV0357)
                                                    §

                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for further

proceedings, in accordance with this Court’s opinion. We further order that Appellant recover

from Appellee all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF JUNE, 2018.


                                               YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)